DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 19 November 2021 has been entered in full.  

Election/Restrictions
Newly submitted claims 84 and 85 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention of claims 84 and 85 is related to the invention of claims 1-83 and 86 as a process of using a product and the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the polypeptide products can be used in methods of labeling its binding partners in situ, or in methods of make therapeutically beneficial antibodies.
  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 84 and 85 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-55 are canceled.  Claims 84 and 85 are withdrawn from consideration as discussed above.  Claims 56-83 and 86 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of under 35 U.S.C. § 112(a) regarding scope of enablement as set forth at pp. 3-6 of the previous Office action (mailed 20 May 2021) is withdrawn in part as it pertains to claims 58 and 59.  Please see below for maintained portions of the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 56, 57, 60, 61, 64, 67-83, and 86 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein the recited polypeptide comprises the amino acid sequence of SEQ ID NOs: 13, 14, 30, or 31, does not reasonably provide enablement for the claimed invention wherein the recited polypeptide comprises amino acid variant s thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This rejection is maintained for the reasons set forth at pp. 3-6 of the previous Office action (mailed 20 May 2021) and for the reasons discussed below.
Applicant’s arguments (pp. 7-11, remarks received 19 November 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the legal standard for enablement and the claims amendments.  Applicant argues that the specification provides at least 13 exemplary polypeptides as well as detailed structural guidance for polypeptide design.  These include polypeptides wherein 3 or 6 amino acids are deleted from the N-terminal end of SEQ ID NO: 1, fusion proteins, glycosylation site mutants, and combinations thereof.  Applicant also points to discussions in the specification regarding how to make variants and test them for GDF15 activity.  Applicant concludes that such represent a significant number of exemplary polypeptides within the scope of the claimed invention as well as guidance on how to make other variants.
comprising a contiguous amino acid sequence that is at least 95% identical to a corresponding stretch of the amino acid sequence of SEQ ID NO: 1, wherein the polypeptide must have one or two specific mutations and has a particular function.  The claim amendments allow for even more structural variants than the previous claim set.  Specifically, there is no length limitation for the recited “contiguous amino acid sequence” or “corresponding stretch.”  The claim thus can be broadly and reasonably interpreted as including polypeptides comprising a very short “contiguous amino acid sequence” that is at least 95% identical to a similarly very short “corresponding stretch” from SEQ ID NO: 1 as long as it comprises (a) a K to N and a D to T or S mutation or (b) a D to N and a G to T or S mutation in a “corresponding” part of SEQ ID NO: 1.  The claimed polypeptide does not have to be 95% identical to the full length of SEQ ID NO: 1.  The 13 variants discussed by Applicant are all highly related in terms of structure and do not bear a reasonable correlation in scope with what is now claimed.  Similarly, general discussions on how to make variants and test them for desired activity is not tantamount to the type of specific guidance required to allow an ordinary skilled artisan to make variants within the full scope of the claims without resorting to undue “make and test” experimentation.
Applicant argues that many active GDF15 amino acid variants were known in the prior art.  Applicant refers to WO 2013/113008 A1 and WO 2013/148117 as disclosing several examples of such.  Similarly, Applicant argues that many GDF15 orthologs were known in the prior art, including those from several mammalian species.  Applicant 
This has been fully considered but is not found to be persuasive.  While such prior art disclosures of variants and orthologs may support enablement of some variants, they are not supportive of the currently claimed genus.  As discussed above, the recited “contiguous amino acid sequence” and “corresponding stretch” are not limited in length, and thus read on very short sequences.  Accordingly, the claims read on full length polypeptides that have 95% sequence identity across a very short stretch of SEQ ID NO: 1 and have one or two specific amino acid substitutions “corresponding to” positions in SEQ ID NO: 1.  Such are not supported in an enabling way by the prior art disclosures of variants and orthologs referenced by Applicant.  For example, Exhibit A shows a high degree of sequence conservation among mammalian species across the full length of SEQ ID NO: 1

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-83 and 86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,834,586 B2. Although the 
Applicant requests (p. 11, remarks received 19 November 2021) that the rejection be held in abeyance until other matters of patentability are resolved.  Accordingly, the rejection is maintained and held in abeyance.

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
Claims 58 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 58 and 59 have been amended to recite a combination of 95% sequence identity (recited in claim 1) across a length of contiguous amino acids of 106 or 109 amino acids.  While Applicant’s remarks assert that support for the new claim language can be found in the original claims and the specification as originally filed, the examiner was unable to find support for the newly claimed limitations.  Accordingly, such is deemed to be new matter, which was inadequately described in the application as originally filed.
Applicant is requested to further explain the support of the new claim language by pointing to page and line of the specification as originally filed, or similarly to the 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
03 December 2021